Appeal from an order of the Family Court, Cayuga County (Mark H. Fandrich, J.), entered October 20, 2004 in a proceeding pursuant to Social Services Law § 384-b. The order adjudged the subject children to be permanently neglected and transferred the guardianship and custody rights of respondent to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of Nathaniel W. (24 AD3d 1240 [2005]). Present—Pigott, Jr., P.J., Green, Pine, Lawton and Hayes, JJ.